DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Per claim 1, line 4, it would be more appropriate to delete “a” before “an application” as “a an application container identifier” contains typographical and/or grammatical errors.
Per claim 4, line 1, it would be more appropriate to insert “plurality of” before “container event entries”.  The claimed “the container event entries” would be indefinite without the suggested change as it is unclear which specific entries are “the container event entries”.

Per claim 11, line 1, it would be more appropriate to insert “plurality of” before “container event entries”.  The claimed “the container event entries” would be indefinite without the suggested change as it is unclear which specific entries are “the container event entries”.
Per claim 15, line 6, it would be more appropriate to delete “a” before “an application” as “a an application container identifier” contains typographical and/or grammatical errors.
Per claim 18, line 1, it would be more appropriate to insert “plurality of” before “container event entries”.  The claimed “the container event entries” would be indefinite without the suggested change as it is unclear which specific entries are “the container event entries”.
All dependent claims are objected to as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Per claim 7, line 1, “the vulnerability tag” lacks sufficient antecedent basis.
Per claim 9, line 9, “the first vulnerability tag” lacks sufficient antecedent basis.  
Per claim 14, line 1, “the vulnerability tag” lacks sufficient antecedent basis.
Per claim 16, line 10, “the first vulnerability tag” lacks sufficient antecedent basis.  
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Allowable Subject Matter
Claims 1, 3-6, 8, 10-13, 15 and 17-20 are allowed over prior art.
Claims 2, 7, 9, 14 and 16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Hrebicek et al. [US 10992748 B1] teaches a data structure wherein each entry includes an event sequence number, file affected, event type, event time, and event details.
Krasner et al. [US 10936192 B2] teaches event entries each including an event identifier, a response description and host identifiers.
Per independent claim 1, the cited prior art references fail to teach or sufficiently suggest: 1) obtaining, by a vulnerability analyzer executing on a backup server, a plurality of container event entries, wherein a container event entry of the plurality of container event entries specifies an application container identifier, a container event 
Per independent claim 8, the claim is the system claim corresponding to the method claim 1 and is allowed for the same reasons mutatis mutandis.
Per independent claim 15, the claim is the computer readable medium claim corresponding to the method claim 1 and is allowed for the same reasons mutatis mutandis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SHAWN X GU/
Primary Examiner
Art Unit 2138

30 December 2021